DETAILED ACTION
This Office Action is responsive to communication filed on January 5, 2021. Claims 1-20 have been cancelled, claims 21, 28, 30-32, 37, and 39 have been amended, thus claims 21-40 are pending for examination.

Terminal Disclaimer

The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Patent No. 9,971,708 and Patent No. 10,503,669 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection has been withdrawn due to the terminal disclaimer filed on January 5, 2021.


Response to Amendment
The objections to claims have been withdrawn due to the amendment filed on January 5, 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Paragraph [0001], line 2; suggest changing “2018, which” to -2015, issued as Patent No. US 10,503,669 on Dec. 10, 2019, which-.
Paragraph [0022], lines 7-8; suggest changing “an undock or undock event” to -a dock or an undock event-.
Paragraph [0051], line 3; suggest changing “a kernel mode records” to -a kernel mode driver records-.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 29-31, 34, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (U.S. Patent No. 6,549,968), in view of Gupta et al. (U.S. Publication No. 2016/0041931), hereinafter referred to as Gupta.

Referring to claim 21, Hart discloses a method for use in a dockable device comprising: 
executing at least one application in the dockable device using a first processor (Processor 14 assumes control over the functions and component of computer 10; col. 2, line 66-67);
determining whether the dockable device is in a docked state or an undocked state while the at least one application is being executed using the first processor (whether computer 10 is docked in docking station 11; col. 2, lines 41-54; any computer programs currently running on computer 10; col. 2, line 61 – col. 3, line 6 and FIG. 3);
initiating an application migration for the at least one application from the first processor to a second processor in a docking station responsive to determining that the dockable device is in a docked state (a docking event is detected (307), the context of processor 14 is transferred to docking station 11...Processor 14 transfers (309) its current context to docking 20 station 11 via high-speed bus 25; col. 3, lines 7–29 and FIG. 3), wherein the at least one application continues to execute during the application migration from the first processor to the second processor (Processor 14 transfers (309) its current context to docking station 11 via high-speed bus 25...Processor 27 assumes control over the functions and components of computer 10. Thus, computer 25 programs previously executing on processor 14 can resume operation on processor 27 at roughly the same point with little interruption, again relatively seamlessly; col. 3, lines 20-29 and FIG. 3).
Hart does not appear to explicitly disclose maintaining a virtual high-performance processor on the dockable device on a condition that the dockable device is in an undocked state.
However, Gupta discloses maintaining a virtual processor on the dockable device on a condition that the dockable device is in an undocked state (when hybrid device 100 is placed into the forced undock mode, tablet processing system 150 instantiates operating environment 280, including a HAL 282, a para-virtualization layer 284; paragraph [0019]).
Hart and Gupta are analogous art because they are from the same field of endeavor in transferring an active state between a powerful processor and a less powerful processor.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hart and Gupta before him or her, to modify the controlling operation of a computer in a docking station of Hart to include the para-virtualization layer of Gupta because Hart’s system maintaining a virtual processor on the dockable device on a condition that the dockable device is in an undocked state.
The suggestion/motivation for doing so would have obtained the advantage of providing an option for selecting the migration undock, and one or more of the elements of operating environment operates to detect that a user has engaged the user interface option, and initiates the migration operation (paragraph [0020])
Therefore, it would have been obvious to combine Gupta with Hart to obtain the invention as specified in the instant claim(s).

Referring to claim 22, Hart discloses the method of claim 21, further comprising:
initiating an application migration for the at least one application from the second processor to the first processor responsive to determining that the dockable device is in an undocked state (Once computer 10 determines that an undocking event has occurred... Processor 27 transfers (305) its current context to computer 10 via high-speed bus 25; col. 2, line 55 – col. 3, line 6 and FIG. 3), wherein the at least one application continues to execute during the application migration from the second processor to the first processor (Processor 14 assumes control over the functions and components of computer 10, including any computer programs currently running on computer 10. These computer programs can thus resume operation through processor 14 at roughly the same point at which they were operating on processor 27 with little interruption, resulting in a relatively seamless transfer of control; col. 2, line 66 – col. 3, line 6 and FIG. 3).

Referring to claim 25, Hart discloses the method of claim 21, further comprising:
maintaining data needed to recreate an application state related to the at least one application regardless of whether the dockable device is in the docked state or in the undocked state (processor 14 retrieves (308) its current context from registers stored in the components of computer 10. This context may be retrieved from RIMMs 12, MCH 16, internal cache of processor 14, and other memory devices located on computer 10; col. 3, lines 15-19; processor 27 retrieves (304) its current context from registers stored in the components of docking station 11. This context may be retrieved from SO-RIMMs 29, internal cache of processor 27, and other memory devices located throughout docking station 11; col. 2, lines 56-60).

Referring to claim 29, Hart discloses the method of claim 21, further comprising:
detecting a docking event (Step 307 in FIG. 3);
initiating application migration from the first processor to the second processor in response to detecting that the docking event is to dock the dockable device (Steps 308, 309, and 310 in FIG. 3); and
initiating application migration from the second processor to the first processor in response to detecting that the detected docking event is to undock the dockable device (Steps 304, 305, and 306 in FIG. 3).

As to claim 30, it is a claim for a dockable device and it recites the corresponding limitation of claim 21 as set forth above; therefore it is rejected by the same reasoning.

As to claim 31, it recites the corresponding limitation of claim 22 as set forth above; therefore it is rejected by the same reasoning.

As to claim 34, it recites the corresponding limitation of claim 25 as set forth above; therefore it is rejected by the same reasoning.

As to claim 38, it recites the corresponding limitation of claim 29 as set forth above; therefore it is rejected by the same reasoning.

As to claim 39, it is a claim for a dockable device and it recites the corresponding limitation of claims 21 and 25 as set forth above; therefore it is rejected by the same reasoning.

As to claim 40, it recites the corresponding limitation of claim 22 as set forth above; therefore it is rejected by the same reasoning.

Allowable Subject Matter
Claims 23, 24, 26-28, 32, 33, and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on January 5, 2021, have been fully considered, but they are not deemed to be persuasive.
Applicant argued that Hart fails to teach or suggest "initiating an application migration for the at least one application from the first processor to a second processor in a docking station responsive to determining that the dockable device is in a docked state, wherein the at least one application continues to execute during the application migration from the first processor to the second processor" as recited in the pending independent claims. (Pages 11-13)
Examiner respectfully disagrees with Applicant, because Hart clearly discloses "initiating an application migration for the at least one application from the first processor to a second processor in a docking station responsive to determining that the dockable device is in a docked state, wherein the at least one application continues to execute during the application migration from the first processor to the second processor" (Processor 27 assumes control over the functions and components of computer 10. Thus, computer programs previously executing on processor 14 can resume operation on processor 27 at roughly the same point with little interruption, again relatively seamlessly; col. 3, lines 20-29). Please also refer to claim 21 for TSM analysis as set forth above.

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JING-YIH SHYU/
Primary Examiner, Art Unit 2184